Exhibit 10.46

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”), dated January 19, 2009
(“Effective Date”), is between Orange 21 Inc. (the “Company”) and A. Stone
Douglass (“Executive”).

 

1. POSITION, RESPONSIBILITIES, AND TERM

a. Position. Executive is employed by the Company to render services to the
Company in the position of Chief Executive Officer. Executive shall perform such
duties and responsibilities as are normally related to such position in
accordance with the standards of the industry and any additional duties now or
hereafter assigned to Executive (“Services”) by Executive’s supervisor and/or
the Company’s Board of Directors (“Board”). Executive shall abide by the rules,
regulations, and practices as adopted or modified from time to time in the
Company’s sole discretion. Executive will devote Executive’s best efforts to the
provision of Services under this Agreement.

b. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement: (i) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that might interfere with Executive’s duties and responsibilities
hereunder or create a conflict of interest with the Company; or (ii) acquire any
interest of any type in any other business which is in competition with the
Company, provided, however, that the foregoing shall not be deemed to prohibit
the Executive from acquiring solely as an investment up to five percent (5%) of
the outstanding equity interests of any publicly-held company.

c. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement and performance of Services under this Agreement will not violate
any obligations Executive may have to any other employer, person or entity,
including any obligations to keep in confidence proprietary information,
knowledge, or data acquired by Executive in confidence or in trust prior to
becoming an employee of the Company.

d. Term of Employment. The term of this Agreement shall be for a period of
(i) four (4) years after the Effective Date of this Agreement; or (ii) the date
upon which Executive’s employment is terminated in accordance with Section 3
(the “Term”). Where the Agreement is terminated upon notice and the expiration
of the Term, the Company shall pay to Executive all compensation to which
Executive is entitled up through the effective date of termination according to
its normal payroll practices, and the Company shall not have any further
obligations under this Agreement.

 

1



--------------------------------------------------------------------------------

2. COMPENSATION AND BENEFITS

a. Base Salary. In consideration of the Services to be rendered under this
Agreement, the Company shall pay Executive a gross salary at the rate of Three
Hundred Thousand Dollars ($300,000.00) per year, less applicable withholdings
(“Base Salary”). The Base Salary shall be paid in accordance with the Company’s
normal payroll practices. Executive’s Base Salary will be reviewed from time to
time in accordance with the established procedures of the Company for adjusting
salaries for similarly situated employees and may be increased in the sole
discretion of the Company.

b. Annual Bonus. In further consideration of the Services to be rendered under
this Agreement, Executive shall be eligible to receive an annual bonus of up to
fifty percent (50%) of Executive’s annual Base Salary based on the sole
discretion of the Board (“Annual Bonus”). Any Annual Bonus earned by Executive
will be paid within two-and-one-half months of the end of the year in which it
was earned. Executive must remain employed with the Company through the end of
the calendar year at issue in order to be eligible to receive the Annual Bonus.

c. Stock Option. In further consideration of the Services to be rendered under
this Agreement, the Company granted Executive an option to purchase 250,000
shares of the Company’s Common Stock vesting over a period of four (4) years
(“Stock Option”) in October 2008. Executive’s entitlement to the Stock Option is
conditioned upon Executive’s signing of the Company’s Stock Option Agreement and
is subject to its terms and the terms of the applicable Employee Stock Option
Plan and related documents adopted by the Board, except as expressly provided
herein. The Stock Option shall become immediately vested upon a Change in
Control. For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events: (a) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), directly or indirectly, of securities of the
Company representing fifty-one percent (51%) or more of the total voting power
represented by the Company’s then outstanding voting securities and at any time
thereafter prior to the termination of this Agreement, Executive’s employment is
terminated without Cause or for Good Reason; or (b) the consummation of the
sale, liquidation or disposition by the Company of all or substantially all of
the Company’s assets; or (c) the consummation of a merger, consolidation,
reorganization or other corporate transaction involving the Company
(“Transaction”) in each case, in which the voting securities of the Company
outstanding immediately prior thereto do not continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty-one percent (51%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such Transaction.

d. Employment Benefits Plans. In further consideration of the Services to be
rendered under this Agreement, Executive will be entitled to participate in
pension, profit sharing and other retirement plans, incentive compensation
plans, group health, hospitalization and disability or other insurance plans,
and other employee welfare benefit plans generally made available to other
similarly-situated employees of the Company, in accordance with the benefit
plans established by the Company, and as may be amended from time to time in the
Company’s sole discretion.

 

2



--------------------------------------------------------------------------------

e. Vacation. Executive shall be eligible to receive paid vacation of four
(4) weeks per year (or such greater amount as is approved by the Board from time
to time) to be accrued on a pro rata basis during each calendar year, subject to
the policies and procedures in the Company’s Employee Handbook as may be amended
from time to time in the Company’s sole discretion.

f. Expenses. The Company will pay or reimburse Executive for all normal and
reasonable travel and entertainment expenses incurred by Executive in connection
with Executive’s responsibilities to the Company upon submission of proper
vouchers and documentation in accordance with the Company’s expense
reimbursement policy. The Company shall also provide Executive with a monthly
car allowance of $500.00.

 

3. AT-WILL EMPLOYMENT

The employment of Executive shall be “at-will” at all times. The Company or
Executive may terminate Executive’s employment with the Company at any time,
without any advance notice, for any reason or no reason at all, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Company relating to the employment, discipline or
termination of its employees. Following the termination of Executive’s
employment, the Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination. Thereafter, all
obligations of the Company under this Agreement shall cease other than those set
forth in Section 4.

 

4. COMPANY TERMINATION OBLIGATIONS

a. Termination by Company for Cause. Where the Company terminates Executive’s
employment for Cause, all obligations of the Company under this Agreement shall
cease, other than those set forth in Section 3. For purposes of this Agreement,
“Cause” shall mean: (i) Executive engages in a material act of misconduct,
including but not limited to misappropriation of trade secrets, fraud, or
embezzlement; (ii) Executive commits a crime involving dishonesty, breach of
trust, physical harm to any person, or moral turpitude; (iii) Executive breaches
this Agreement; (iv) Executive refuses to implement or follow a lawful policy or
directive of the Company or engages in other willful misconduct in the
performance of Executive’s duties; (v) Executive engages in misfeasance or
malfeasance demonstrated by Executive’s failure to perform Executive’s job
duties diligently and/or in a professional manner; or (vi) Executive violates a
Company policy or procedure which is materially injurious to the Company,
including but not limited to violation of the Company’s policy concerning sexual
harassment, discrimination, retaliation, conflicts of interest, or drugs or
alcohol.

 

3



--------------------------------------------------------------------------------

b. Termination by Company without Cause. Where the Company terminates
Executive’s employment without Cause, and Executive’s employment is not
terminated due to death or Disability (as defined below), Executive will be
eligible to receive continued payment of Base Salary for twelve (12) months
according to the Company’s normal payroll practices, less applicable
withholdings (“Severance”). Executive’s eligibility to receive the Severance set
forth in this Section 4(b) is conditioned on Executive having first signed a
release agreement in the form attached as Exhibit A. All other obligations of
the Company under this Agreement shall cease.

c. Termination Due to Disability. Executive’s employment shall terminate
automatically if Executive becomes Disabled. Executive shall be deemed Disabled
if Executive is unable for medical reasons to perform Executive’s essential job
duties for either ninety (90) consecutive calendar days or one hundred twenty
(120) business days in a twelve (12) month period and, within thirty (30) days
after a notice of termination is given to Executive, Executive has not returned
to work. If Executive’s employment is terminated by the Company due to
Executive’s Disability, all obligations of the Company under this Agreement
shall cease, other than those set forth in Section 3.

d. Termination Due to Death. Executive’s employment shall terminate
automatically upon Executive’s death. If Executive’s employment is terminated
due to Executive’s death, all obligations of the Company under this Agreement
shall cease, other than those set forth in Section 3.

e. Executive’s Resignation. Executive may resign Executive’s employment at any
time during the Term of this Agreement pursuant to Section 3, and thereafter,
all obligations of the Company under this Agreement shall cease, other than
those set forth in Section 3.

f. Termination By Executive for Good Reason following Change In Control.
Executive’s termination of Executive’s employment shall be for “Good Reason” if
Executive provides written notice to the Company of the Good Reason within
thirty (30) days of the event constituting the Good Reason and provides the
Company with a period of thirty (30) days to cure the event constituting the
Good Reason and the Company fails to cure the Good Reason within that period.
For purposes of this Agreement, “Good Reason” shall mean: (i) material breach of
this Agreement by the Company; or (ii) a change in Executive’s position under
this Agreement from Chief Executive Officer (other than a result of termination
for Cause). Where Executive terminates Executive’s employment for Good Reason
within twelve (12) months after a Change In Control, Executive will be eligible
to receive Severance as set forth in Section 4(b) above. Executive’s eligibility
to receive the Severance is conditioned on Executive having first signed a
release agreement in the form attached as Exhibit A. All other obligations of
the Company under this Agreement shall cease.

 

4



--------------------------------------------------------------------------------

g. Delayed Payments. In the event that Section 409A (“409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), applies to any compensation with
respect to Executive’s termination, payment of that compensation shall be
delayed if Executive is a “specified employee,” as defined in 409A(a)(2)(B)(i),
and such delayed payment is required by 409A. Such delay shall last six
(6) months from the date of Executive’s termination. On the day following the
end of such six-month period, the Company shall make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six-month period but for this Section 4(g).

 

5. EXECUTIVE TERMINATION OBLIGATIONS

a. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

b. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

c. Continuing Obligations. Executive understands and agrees that Executive’s
obligations under Sections 6 and 7 herein (including Exhibit A and Exhibit B)
shall survive the termination of Executive’s employment for any reason and the
termination of this Agreement.

 

6. INVENTIONS AND PROPRIETARY INFORMATION

Executive has signed and agrees to be bound by the terms of the Company’s
Proprietary Information and Inventions Agreement, which is attached as Exhibit B
(“Proprietary Information Agreement”).

 

7. ARBITRATION

The Company and Executive agree that any dispute or controversy arising out of,
relating to, or in connection with Executive’s employment with the Company,
severance of Executive’s employment with the Company, this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof shall be settled by arbitration to be held in San Diego, California, in
accordance with the Judicial Arbitration and Mediation Service/Endispute, Inc.
(“JAMS”) rules for employment disputes then in effect (the “Rules”). The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any

 

5



--------------------------------------------------------------------------------

court having jurisdiction. The arbitrator shall apply California law to the
merits of any dispute or claim. The Company shall pay the arbitration costs, to
the extent required by law. Executive hereby expressly consents to the personal
jurisdiction of the state and federal courts located in San Diego, California
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants. The parties
may apply to any court of competent jurisdiction for a temporary restraining
order, preliminary injunction, or other interim or conservatory relief, as
necessary, without breach of this arbitration agreement and without abridgment
of the powers of the arbitrator. EXECUTIVE HAS READ AND UNDERSTANDS THIS
SECTION, WHICH DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS
AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING
TO, OR IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT OR TERMINATION THEREOF, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT,
TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT
NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

8. AMENDMENTS; WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed by
Executive and by an officer or director authorized by the Company’s Board.
Failure to exercise any right under this Agreement shall not constitute a waiver
of such right. Any waiver of any breach of this Agreement shall not operate as a
waiver of any subsequent breaches. All rights or remedies specified for a party
herein shall be cumulative and in addition to all other rights and remedies of
the party hereunder or under applicable law.

 

9. ASSIGNMENT; BINDING EFFECT

a. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

b. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

6



--------------------------------------------------------------------------------

10. NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the Company at its corporate office in San Diego, California or to Executive at
Executive’s residence. The date of notice shall be deemed to be the earlier of
(i) actual receipt of notice by any permitted means, or (ii) five business days
following dispatch by overnight delivery service or the United States Mail.
Executive shall be obligated to notify the Company in writing of any change in
Executive’s address. Notice of change of address shall be effective only when
done in accordance with this paragraph.

 

11. SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

12. TAXES

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings and any other withholdings required by any
applicable jurisdiction.

 

13. GOVERNING LAW AND FORUM

This Agreement shall be governed by and construed in accordance with the laws of
the State of California. The parties hereby agree that the sole and exclusive
forum for resolution of any dispute relating to this Agreement shall be in San
Diego, California, the parties hereby submit to personal jurisdiction of state
and federal courts and the arbitrator in San Diego, California to resolve any
disputes relating to this Agreement.

 

14. INTERPRETATION

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

7



--------------------------------------------------------------------------------

15. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Executive agrees that any and all of Executive’s obligations under this
Agreement, including but not limited to Exhibit A and Exhibit B, shall survive
the termination of employment and the termination of this Agreement.

 

16. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

17. AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

18. ENTIRE AGREEMENT

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Proprietary Information
Agreement attached as Exhibit B and any applicable Employee Stock Option Plan
and Company Stock Option Agreement). To the extent that the practices, policies
or procedures of the Company, now or in the future, apply to Executive and are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Executive’s duties, position, or
compensation will not affect the validity or scope of this Agreement.

 

19. EXECUTIVE ACKNOWLEDGEMENT

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

ORANGE 21 INC.          /s/ David R. Mitchell     /s/ A. Stone Douglass By:  
David R. Mitchell     A. Stone Douglass Its:  

Chairman of the Compensation Committee

and duly authorized signatory

   

 

9



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (hereinafter “Release”) is entered into this
[            ] day of [            ], by and between [            ]
(“Executive”) and [            ] (“Company”).

RECITALS

A. On [                        ], Executive became employed by the Company
according to the terms and conditions of the Executive Employment Agreement
between the parties (“Employment Agreement”).

B. On or about [                        ], Executive’s employment with the
Company was terminated pursuant to Section 3 of the Employment Agreement.

C. According to the terms and conditions of the Employment Agreement, Executive
is entitled to certain severance payments and other benefits if Executive
executes this Release. By execution hereof, Executive understands and agrees
that this Release is a compromise of doubtful and disputed claims, if any, which
remain untested; that there has not been a trial or adjudication of any issue of
law or fact herein; that the terms and conditions of this Release are in no way
to be construed as an admission of liability on the part of the Company and that
the Company denies any liability and intends merely to avoid litigation with
this Release.

AGREEMENT

NOW THEREFORE FOR MUTUAL CONSIDERATION, the receipt and sufficiency of which the
parties hereto acknowledge, the parties agree as follows:

1. Executive, for Executive and Executive’s spouse, heirs, assigns, executors,
administrators, agents, successors and affiliates, hereby unconditionally,
irrevocably and absolutely releases and discharges the Company and its past and
present affiliates, owners, directors, officers, employees, agents, attorneys,
heir, representatives, legatees, stockholders, insurers, divisions, successors
and/or assigns and any related holding, parent or subsidiary corporations, from
any and all known or unknown loss, liability, claims, costs (including, without
limitation, attorneys’ fees), demands, causes of action, or suits of any type
(collectively “Claims”), whether in law and/or in equity, related directly or
indirectly or in any way connected with any transaction, affairs or occurrences
between them and arising on or prior to the date hereof in connection with
Executive’s employment with the Company, the termination of said employment and
claims of emotional or physical distress related to such employment or
termination. This Release specifically applies to any claims for age
discrimination in employment, including any claims arising under the Age
Discrimination In Employment Act if over 40, or any other statutes or laws that
govern discrimination in employment.

 

10



--------------------------------------------------------------------------------

2. Executive irrevocably and absolutely agrees that Executive will not prosecute
nor cooperate with any prosecution on Executive’s behalf in any administrative
agency, whether federal or state, or in any court, whether federal or state, any
claim or demand of any type related to the matters released in Section 1, it
being an intention of the parties that with the execution of this Release, the
Company and its past and present affiliates, owners, directors, officers,
employees, agents, attorneys, heir, representatives, legatees, stockholders,
insurers, divisions, successors and/or assigns and any related holding, parent
or subsidiary corporations will be absolutely, unconditionally and forever
discharged of and from all obligations to or on behalf of the other related in
any way to the matters released in Section 1.

3. Executive agrees to treat all matters related to this Release as confidential
(“Confidential Information”); provided, however, that nothing herein shall be
deemed to preclude Executive from giving statements, affidavits, depositions,
testimony, declarations, or other disclosures required by or pursuant to legal
process, or from disclosing Confidential Information to Executive’s legal
counsel, tax advisor or spouse. Similarly, Executive shall not make, issue,
disseminate, publish, print or announce any news release, public statement or
announcement with respect to the Confidential Information, or any aspect
thereof, the reasons therefore and the terms of this Release.

4. Executive agrees not to (i) make any unfavorable or disparaging comments or
remarks (whether written or oral) to third parties regarding the Company or its
officers, directors and employees); or (ii) endorse, approve, disseminate, or
assist in the dissemination of, any unfavorable or disparaging comments or
remarks (whether written or oral) made by any third party regarding the Company
or its officers, directors and employees.

5. Executive and the Company do certify that Executive and the Company have read
all of this Release, and that Executive and the Company fully understands all of
the same. Executive hereby expressly waives all of the benefits and rights
granted to Executive pursuant to any applicable law or regulation to the effect
that:

A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

6. Executive and the Company further declare and represent that no promise,
inducement or agreement not herein expressed has been made to either and that
this Release contains the full and entire agreement between and among the
parties, and that the terms of this Release are contractual and not a mere
recital.

7. The validity, interpretation, and performance of this Release shall be
construed and interpreted according to the laws of the State of California.

 

11



--------------------------------------------------------------------------------

8. This Release may be pleaded as a full and complete defense and may be used as
the basis for an injunction against any action, suit or proceeding that may be
prosecuted, instituted or attempted by either party in breach thereof.

9. If any provision of this Release, or part thereof, is held invalid, void or
voidable as against the public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions, and parts thereof, of
this Release are declared to be severable.

10. It is understood that this Release is not an admission of any liability by
any person, firm association or corporation but is in compromise of any disputed
claim.

11. Executive represents, acknowledges and agrees that the Company has advised
him, in writing, to discuss this Release with an attorney, and that to the
extent, if any, that Executive has desired, Executive has done so; that the
Company has given Executive twenty-one (21) days to review and consider this
Release before signing it, and Executive understands that Executive may use as
much of this twenty-one (21) day period as Executive wishes prior to signing;
that no promise, representation, warranty or agreements not contained herein
have been made by or with anyone to cause Executive to sign this Release; that
Executive has read this Release in its entirety, and fully understands and is
aware of its meaning, intent, contents and legal effect; and that Executive is
executing this Release voluntarily, and free of any duress or coercion.

12. The parties acknowledge that for a period of seven (7) days following the
execution of this Release by Executive, Executive may revoke the Release, and
the Release shall not become effective or enforceable until the revocation
period has expired. This Release shall become effective eight (8) days after it
is signed by Executive.

IN WITNESS WHEREOF, the undersigned have executed this Release on the dates
shown below.

 

ORANGE 21 INC.                    By:          A. Stone Douglass Its:         
Dated:                                              Dated:
                                        

 

12



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AGREEMENT

 

13